State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                   520297
________________________________

In the Matter of KEVIN PHILLIP,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

STEVEN E. RACETTE, as
   Superintendent of Clinton
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., Lahtinen, Rose and Lynch, JJ.

                             __________


     Kevin Phillip, Coxsackie, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Clinton County)
to review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

     Determination confirmed.      No opinion.

     Peters, P.J., Lahtinen, Rose and Lynch, JJ., concur.
                              -2-                  520297

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court